*269
ORDER

On December 6, 1985 Attorney Ralph W. Bushnell, who was admitted to practice law in Wisconsin in 1962 and who practiced in Madison, filed a petition for the voluntary revocation of his license to practice law, pursuant to SCR 21.10. In that petition, Attorney Bushnell stated that he discontinued the practice of law as of February 11, 1985 and that he cannot successfully defend against all of the allegations of unprofessional conduct which are the subject of an investigation by the Board of Attorneys Professional Responsibility. Those allegations included the following: that Attorney Bushnell charged an insurance company client for accounting services which in fact had not been rendered, billed the same client for paralegal services which could not subsequently be supported, billed that client for real estate management services alleged to have been furnished by a company in which Attorney Bushnell had an ownership interest which he did not disclose to his client and which services could not be subsequently supported, engaged the services of a firm in which he had an undisclosed financial interest on behalf of another client, diverted client funds in mortgage loan transactions and charged questionable fees to individuals borrowing from an insurance company client.
On December 6,1985 the Board of Attorneys Professional Responsibility filed a report in which it recommended that the petition of Attorney Bushnell be granted. In that report, the Board stated that it confirmed through Attorney Bushnell's former law firm that Attorney Bushnell has made restitution to his clients and former clients for losses incurred as a result of his alleged unprofessional conduct.
IT IS ORDERED that the petition is granted and the license of Ralph W. Bushnell to practice law in Wisconsin *270is revoked, effective the date of this order, by consent, pursuant to SCR 21.10(1).
IT IS FURTHER ORDERED that Attorney Ralph W. Bushnell comply with the provisions of SCR 22.26 concerning the requirements of a person whose license to practice law in Wisconsin has been revoked.